Order entered March 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01221-CV

  TCI LUNA VENTURES, LLC AND TRANSCONTINENTAL REALTY INVESTORS,
                           INC., Appellants

                                               V.

                 BRANCH BANKING AND TRUST COMPANY, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-03653

                                           ORDER
       We GRANT appellants’ March 3, 2014 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than March 25, 2014.               Appellants are

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE